 Case 2:16-cv-00237-JAK-GJS Document 121-1 Filed 01/10/19 Page 1 of 2 Page ID
                                  #:1130


 1   MICHAEL N. FEUER, City Attorney (SBN 111529x)
 2   THOMAS H. PETERS, Chief Assistant City Attorney
     CORY M. BRENTE, Supervising Assistant City Attorney
 3   GEOFFREY PLOWDEN, Deputy City Attorney (SBN 146602)
 4   200 N. Main Street, 6th Floor, City Hall East
     Los Angeles, California 90012
 5   Email: geoffrey.plowden@lacity.org
 6   Tel: (213) 978-7038 Fax: (213) 978-8785
 7   Attorneys For Defendants CITY OF LOS ANGELES, CHARLIE BECK,
 8   JEFFREY BERT and ANDREW SMITH
 9
                            UNITED STATES DISTRICT COURT
10
11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   CHARMAINE CHUA, TORIE             ) Case No.: CV 16-00237 JAK (GJSx)
                                       ) Honorable Judge: John A. Kronstadt
13   RIVERA, LYDIA HICKS, and KYLE     ) Honorable Magistrate Judge: Gail J. Standish
                                       )
     TODD, individually and on behalf of a
14                                     )
     class of similarly situated persons, and
                                       ) NOTICE OF NON-OPPOSITION
15   the NATIONAL LAWYERS GUILD,       )
                                       )
16                                     ) HON. JOHN A. KRONSTADT
                          Plaintiffs,  )
17   vs.                               )
                                       )
18                                     )
     CITY OF LOS ANGELES, a municipal )
19   entity, CHIEF CHARLIE BECK,       )
                                       )
20   COMMANDER ANDREW SMITH, )
     CAPT. JEFF BERT, and DOES 1 - 10, )
21                                     )
     inclusive,                        )
22                      Defendants.    )
                                       )
23
24   TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR COUNSEL OF
25   RECORD:
26         Defendants hereby advise the Court and the parties that Defendants do not oppose
27   at this time to the Plaintiff’s Motion for General Damages; as was contemplated by the
28   ///



                                                1
 Case 2:16-cv-00237-JAK-GJS Document 121-1 Filed 01/10/19 Page 2 of 2 Page ID
                                  #:1131


 1   recent settlement reached by the parties.
 2
 3   Dated: January 10, 2019                MICHAEL N. FEUER, City Attorney
                                            THOMAS H. PETERS, Chief Asst. City Atty
 4
                                            CORY M. BRENTE, Sr. Asst. City Attorney
 5
 6                                                   /S/ Geoffrey Plowden
                                                        Geoffrey Plowden,
 7                                                     Deputy City Attorney
 8
                                            Attorneys for Defendants
 9
                                            CITY OF LOS ANGELES, CHARLIE BECK,
10                                          JEFFREY BERT and ANDREW SMITH
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 2
